 

 BILL OF SALE AND ASSIGNMENT AGREEMENT 

 

This BILL OF SALE and ASSIGNMENT ANDAGREEMENT is made, executed and delivered as
of this 6th day of October 2011by Healthcare International Networks, LLC
(“Seller”) in favor of Global Health Voyager, Inc. (“Purchaser”). 

 

WHEREAS, Seller desires to sell to Purchaser the business known as "Planet
Hospital" (the “Business”, and all such assets used in the Business, the
“Assets”) and Purchaser wishes to purchase the Assets; and 

 

WHEREAS, Purchase is not assuming any liabilities of the Seller whether or not
such liabilities are associated with the Assets.  

 

NOW, THEREFORE, and for good and valuable consideration, including the payment
of One Dollar to Seller by Purchaser, the receipt, adequacy and legal
sufficiency of which are hereby acknowledged: 

 

1.         Seller hereby transfers, sells, conveys and assigns unto Purchaser
all of Seller’s right, title and interest in and to the Assets owned by Seller
that are listed on Schedule 1.2 of the Asset Purchase Agreement between Buyer
and Seller. 

 

2.         This Bill of Sale and Assignment Agreement shall be binding upon and
shall inure to the benefit of Purchaser and Seller and their respective
successors, heirs, legal representatives and permitted assigns. No other person
is or shall be entitled to bring any action to enforce any provisions of this
Bill of Sale and Assignment Agreement against Seller and in no event shall this
Bill of Sale and Assignment Agreement impose or create any liability or
obligation of Purchaser to any such person. 

 

3.         Seller hereby irrevocably nominates, constitutes and appoints
Purchaser as the true and lawful attorney-in-fact of Seller (with full power of
substitution), and hereby authorizes Purchaser, in the name of and on behalf of
Seller, to execute, deliver, acknowledge, certify, file and record any document,
to institute and prosecute any proceeding and to take any other action that
Purchaser may deem appropriate for the purpose of (i) collecting, asserting,
enforcing or perfecting any claim, right or interest of any kind that is
included in or relates to any of the Assets, (ii) defending or compromising any
claim or proceeding relating to any of the Assets, or (iii) otherwise carrying
out or facilitating this transaction. The power of attorney referred to in the
preceding sentence is coupled with an interest and is irrevocable, and shall
survive the dissolution, probate of estate, or insolvency of Seller. 

 

4.         This Bill of Sale and Assignment Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to such state’s principles of conflicts of law. 

 

[Remainder of page intentionally left blank]

  

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bill of
Sale and Assignment Agreement as of the day and year first written above. 

 

  SELLER:       Healthcare International Networks, LLC:       By: /s/ Rudy Rupak
    Name:   Rudy Rupak     Title:     Manager       PURCHASER:       Global
Health Voyager, Inc.       By: /s/Ali Moussavi     Name:   Ali Moussavi    
Title:     Chief Executive Officer

 



 

 

 